Citation Nr: 1039702	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-05 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased initial rating for diabetes 
mellitus, type II, currently rated at 20 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin



INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 decision by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

The issues of entitlement to an increased initial rating for 
diabetes mellitus, type II, currently rated at 20 percent, is 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  One of the Veteran's claimed in-service stressors has been 
confirmed by the U.S. Army and Joint Services Records Research 
Center.  

2.  The competent medical evidence of record is at least in 
equipoise, as to whether the Veteran has PTSD based on his 
confirmed in-service stressor.  


CONCLUSION OF LAW

PTSD was incurred in-service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claim with respect to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome as 
described below, no conceivable prejudice to the Veteran could 
result from the adjudication of the present claim.  In this 
regard, the agency of original jurisdiction will be responsible 
for addressing any VCAA notice defect with respect to the rating 
and effective date elements when effectuating the award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
duty.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

When the claim was initiated, establishment of service connection 
for PTSD required: (1) medical evidence diagnosing PTSD; (2) 
credible supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

The analysis may be stated briefly.  As indicated above, the 
Veteran served on active duty from July 1969 to January 1972.  
The Veteran's service personnel records indicate he was deployed 
in the Republic of Vietnam, with Company A of the 34th Engineer 
Battalion, from December 1969 to November 1970.  As indicated in 
a December 2005 statement, the Veteran claims he (i) was 
threatened by a fellow service member with a M16; (ii) witnessed 
a child killed; (iii) observed and came in close contact with 
many dead enemy combatants; and (iv) witnessed a friend/fellow 
service member killed by a landmine.  Based on these events, the 
Veteran maintains that he developed PTSD.  

VA was unable to confirm all of the Veteran's claimed stressors, 
but appropriate inquiry with the U.S. Army Joint Services Records 
Research Center (JSRRC), confirmed that, while the Veteran was 
attached to Company A of the 34th Engineer Battalion, a member of 
his unit was killed in hostile enemy action, by means of an 
"explosive device."  PTSD Stressor Verified Memorandum, JSSRC 
Coordinator, July 29, 2008.  Thus, this particular stressor has 
been confirmed.  

The Board acknowledges that the Veteran was not diagnosed with 
PTSD at his VA examination; nonetheless, he was diagnosed with 
PTSD, at an extensive December 2006 private psychological 
examination, and such diagnosis was related, at least in part, to 
the stressor the JSSRC confirmed.  See VA Examination Report 
Addendum, November 26, 2008; VA Examination Report, October 20, 
2008; Private Psychological Examination Report-VA Summary, 
October 30, 2005.  Additionally, numerous VA and private 
treatment records document the Veteran's diagnosis and treatment 
for PTSD.  See VA Primary Care Note, October 29, 2007; Statement, 
Private Physician S. Pershing, M.D., March 10, 2006; Private 
Treatment Record, January 27, 2006.  Under these circumstances, 
the medical evidence of record, at least, arguably indicates the 
Veteran has PTSD related to a confirmed in-service stressor.  

With the resolution of reasonable doubt, in favor of the Veteran, 
the Board concludes that the criteria to establish service 
connection for PTSD are met.  As there is otherwise no medical 
evidence linking any other acquired psychiatric disability, to 
include depression, to service, service connection for any other 
acquired psychiatric disorder is not warranted.


ORDER

Service connection for PTSD is granted.  


REMAND

The Veteran presently seeks to establish an increased initial 
rating for diabetes mellitus, type II, currently rated at 20 
percent.  VA is generally required to make reasonable efforts to 
assist a Veteran in obtaining evidence necessary to substantiate 
a claim.  38 U.S.C.A. § 5103A.  Upon examination of the claims 
folder, the record suggests VA did not make sufficient efforts to 
obtain records relevant to the Veteran's increased rating claim.  
Specifically, the Veteran was hospitalized at Blount Memorial 
Hospital, in December 2007, for diabetes mellitus, type II, 
symptoms; however, none of these treatment records have been 
associated with the claims folder, nor does the record reflect 
sufficient attempts to obtain any such records.  See VA Primary 
Care Note, February 21, 2008.  What is more, evidence dated as 
recently as January 2008, suggests the Veteran likely receives 
monthly diabetic care; and yet, there are no records of this 
nature after August 2007.  See "Medical History," VA 
Examination Report, January 16, 2008; VA Diabetic Consultation 
Record, August 23, 2007.  As these outstanding treatment records 
may assist the Veteran substantiate his claim, VA should make 
necessary attempts to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran, to 
ascertain the medical facility(ies), and 
provider(s), at which he received treatment 
related to diabetes mellitus, type II, as 
well as the approximate month and year of any 
such treatment, to include (i) the 
hospitalizations referenced in the February 
2008 VA Primary Care Note and (ii) the 
monthly treatments referenced in the January 
2008 VA examination report.  Utilizing the 
information provided by the Veteran, the 
AMC/RO should undertake all appropriate 
efforts to attempt to obtain copies of these 
records.  All development efforts should 
be in writing and associated with the 
claims folder.

2.  After the aforementioned development 
efforts have been completed, the AMC/RO 
should consider any additional evidence 
associated with the file, since the issuance 
of the April 2009 Supplemental Statement of 
the Case (SSOC), undertake any additional 
development, as may be deemed warranted 
[including conducting any necessary 
examination(s)], and readjudicate the claim 
for an increased initial rating for diabetes 
mellitus, type II, currently rated at 20 
percent.  

3.  If the foregoing action does not resolve 
the claim, a Supplemental Statement of the 
Case should be issued.  An appropriate period 
of time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


